UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-2617



In Re: GEORGE W. COLSON, SR. and BARBARA M.
COLSON,

                                                             Debtors.
_________________________


GEORGE W. COLSON, SR.; BARBARA M. COLSON,

                                                Debtor - Appellants,

         versus

WILLIAM T. BUELLIS,

                                                            Appellee,

         and

MARK J. FRIEDMAN, Trustee; OFFICE OF THE US
TRUSTEE,
                                                Parties In Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-2162-WMN, BK-95-55120-ESD)


Submitted:   April 16, 1998                 Decided:   April 28, 1998
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tammy Cohen Drescher, F. Thomas Rafferty, III, BLUM, YUMKAS, MAIL-
MAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellants.
William T. Buellis, Appellee Pro Se. Mark J. Friedman, Baltimore,
Maryland; OFFICE OF UNITED STATES TRUSTEE, Baltimore, Maryland, for
Friedman and U.S. Trustee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     The Appellants appeal from the district court's order affirm-

ing the bankruptcy court's decisions modifying the automatic bank-

ruptcy stay; granting in part their motion to avoid the Appellee's

judicial lien; and, denying their motion for reconsideration. We
reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Colson v. Buellis, No. CA-97-2162-WMN (D. Md. Oct.
15, 1997). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED

                                2